Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
En el día de hoy, una mayoría de los integrantes del Tribunal revoca una sentencia emitida por el Tribunal de Circuito de Apelaciones, mediante la cual el foro apelativo intermedio había confirmado un dictamen emitido por el Tribunal de Primera Instancia.
Mediante tal dictamen, el foro primario había impuesto responsabilidad por incumplimiento de contrato, abandono de obra, cobro de dinero y daños y perjuicios contra una compañía de construcción, el ingeniero dueño de ésta y contra la compañía de seguros que expidió los contratos de fianza para garantizar la ejecución y terminación de dicha obra.(1) Dicha compañía de seguros fue declarada insol-vente, ordenándose su liquidación al amparo de las dispo-siciones del Capítulo 40 del Código de Seguros de Puerto Rico,(2) cuando ya el referido tribunal apelativo intermedio tenía ante su consideración la revisión de la sentencia emi-tida por el foro de instancia, esto es, antes de resolverse y emitirse sentencia en el caso.
La Mayoría revoca la sentencia dictada por el Tribunal de Circuito de Apelaciones al entender que dicho foro ape-*457lativo intermedio no tenía, al emitirla, “jurisdicción sobre la materia” y, por consiguiente, remite la totalidad de la controversia planteada al foro administrativo. No podemos suscribir, en su totalidad, la referida sentencia. Veamos por qué.
HH
El Tribunal, al interpretar el derecho aplicable al caso de autos, cataloga y trata, de manera similar, la figura del contrato de seguros y la del contrato de fianza, y de esa forma trata, indistintamente, al fiado como asegurado y a la fiadora como aseguradora. Ciertamente, la compañía de seguros aquí declarada insolvente tenía, como asegurador autorizado a hacer negocios en Puerto Rico, la facultad de expedir fianzas como las expedidas a favor del contratista demandado.(3)
Ello no significa, sin embargo, que dicha compañía es-taba, a esos fines, actuando como aseguradora del contra-tista demandado ni que éste fuere su asegurado. La refe-rida compañía actuaba como fiadora de este último y era responsable del cumplimiento de la obligación contractual ante el acreedor —aquí, el dueño de la obra— siempre y cuando el fiado-deudor incumpliera con la obligación que asumió originalmente para con aquél.
En el caso de autos no estamos ante la figura de un contrato de seguros mediante el cual, por ejemplo, una compañía aseguradora se obliga a indemnizar a otro o a pagarle a éste un beneficio específico o determinable, al producirse un suceso previsto en el mismo.(4) En términos generales, y como es sabido,
*458... un contrato de seguro es un acuerdo por escrito, denomi-nado póliza, por virtud del cual una parte, conocida como el asegurador, a cambio de una prima adecuada al riesgo como causa del contrato, ... se obliga a indemnizar a otra parte, conocida como el asegurado, el valor real en efectivo del inte-rés asegurable de la cosa u objeto del seguro .... Mediante el acuerdo aludido, el asegurador también pudiera, de así ser convenido, quedar obligado a responderle —seguro de respon-sabilidad— a terceros por aquella obligación económica que el asegurado venga legalmente obligado a pagar por razón de su responsabilidad legal .... R. Cruz, Derecho de Seguros, San Juan, Pubs. JTS, 1999, pág. 3.
En el presente caso nos enfrentamos a la figura del con-trato de fianza. Como es sabido, el Art. 1721 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 4871, establece que:
Por la fianza se obliga uno a pagar o cumplir por un tercero, en el caso de no hacerlo éste.
Si el fiador se obligare solidariamente con el deudor principal, se observará lo dispuesto en las sees. 3101 a 3112 de este título. (Enfasis suplido.)
Nos señala Puig Brutau que
[l]a fianza implica la existencia de una obligación principal y de una obligación accesoria pactada para asegurar el cum-plimiento de la primera. La obligación principal es la que existe entre acreedor y deudor. Este deudor es el “otro” ... por el cumplimiento de cuya obligación el fiador se ha obligado hacia el acreedor. La fianza aparece así como una obligación convenida entre acreedor y fiador para asegurar o garantizar el pago o cumplimiento de una obligación debida por un “ter-cero” ...”. (Énfasis suplido.) J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1982, T. 2, Vol. 2, págs. 587-588.
Puig Peña define la fianza como “aquel contrato por cuya virtud una persona (denominada fiador) se obliga, frente al acreedor de una determinada obligación, a garan-tizar el cumplimiento de la misma, para el caso de que éste no se reintegre del deudor principal”. Professional Underwriters v. Dist. Automotriz, 121 D.P.R. 536, 542 (1988), citando a F. Puig Peña, Compendio de Derecho Civil Espa*459ñol, 3ra ed., Pamplona, Ed. Aranzadi, 1976, T. IV, pág. 336.(5)
En materia de contratos de construcción, convenidos en-tre el dueño de una obra y el contratista que se encarga de la construcción y la terminación de un proyecto, la exigen-cia al contratista, por parte del dueño de la obra, de que suscriba, a través de una compañía fiadora, fianzas de cumplimiento o las llamadas “Performance Bonds and Labor and Materials Bonds”, es práctica común.
El hecho de que, como en el presente caso, una compa-ñía aseguradora haya sido el ente que haya expedido dicha fianza, no significa que sus efectos no se dejen de regir estrictamente por las disposiciones del Código Civil refe-rentes a la figura de la fianza. Consecuencia de ello, lo es nuestra posición —distinta a la asumida por la Mayoría— a los efectos de que toda reclamación contra el contratista y principal deudor de la obligación contraída, puede y debe seguir su curso ante los foros judiciales pertinentes, aun cuando la compañía aseguradora que expidió la fianza de cumplimiento haya sido declarada insolvente. Veamos porqué.
El Art. 4.090 del Código de Seguros, ante, define el se-guro de garantía como un seguro que incluye, entre otras obligaciones, la de “garantizar el cumplimiento de contrato y garantizar y otorgar fianzas, obligaciones y contratos de fianza”.
El Art. 38.030 del referido Código, 26 L.P.R.A. see. *4603803(3), excluye del concepto de “reclamación cubierta”(6) toda reclamación amparada en seguros de garantía. Dicha sección claramente establece:
Este Capítulo se aplicará a toda clase de seguro, excepto reaseguro, pero no será aplicable a:
(3) seguro de garantía excepto el seguro de fidelidad que garantiza la probidad de empleados públicos; .... (Énfasis suplido.)
En atención a la antes mencionada disposición, no debe haber duda sobre el hecho de que el Art. 38.180 (26 L.P.R.A. see. 3818), —relativo a la suspensión temporera de procedimientos judiciales contra un asegurado de una ase-guradora declarada insolvente— no es aplicable a los segu-ros de garantía expedidos por una compañía de seguros —en este caso, El Fénix— a favor del contratista demandado. Siendo los contratos de fianza expedidos por El Fénix de Puerto Rico a favor del ingeniero Torres Félix y de RYB Engineers and Contractors, seguros para garanti-zar la terminación del edificio multipisos y el pago de labor y materiales que surgiera de su construcción, ninguna de las disposiciones del Capítulo 38, ante, le son aplicables al presente caso, en específico el Art. 38.180, gnte.
Según se desprende de su propio texto, es precisamente dicho Art. 38.180 el que dispone la paralización temporera de los procedimientos judiciales en relación con una parte asegurada —no fiada— que es demandada en un pleito civil por una reclamación cubierta por su aseguradora. (7) Por lo que, en vista de que no es aplicable a los hechos del caso de autos, no procede extender la paralización de la presente reclamación, cuando menos, con respecto al inge-*461niero Torres Félix y ala compañía de construcción que éste preside.
Es preciso señalar que, según consta claramente en la orden de liquidación emitida contra El Fénix de Puerto Rico por el foro primario, y a la cual hace referencia la Mayoría, no se desprende intención alguna de paralizar los procedimientos en el caso de autos contra el fiado. Dicha orden dispuso, de manera general, que se “prohíbe a toda persona natural o jurídica iniciar pleito alguno contra un asegurado de El Fénix en una reclamación cubierta por el Capítulo 38 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 3801 et seq., y se dispone la paralización de toda acción civil en contra del asegurado por un plazo de seis (6) meses, contado a partir de la fecha de esta Orden, conforme a lo que dispone el Art. 38.180 del Código de Seguros”.(8)
Ciertamente, era el deber del Tribunal de Primera Ins-tancia, al emitir dicha orden, disponer sobre la paraliza-ción de procedimientos judiciales referentes a contratos de seguros cubiertos por el citado Capítulo 38 del referido Código. Ahora bien, ello no significa que el Tribunal de Circuito de Apelaciones, mediante la Resolución y Orden de 30 de septiembre de 1997 mediante la cual toma cono-cimiento judicial de la insolvencia de El Fénix, ni la Mayo-ría de este Tribunal tienen la facultad para aplicar dicha prohibición general a los hechos específicos del caso ante nuestra consideración.
No procedía que el Tribunal de Circuito de Apelaciones ordenara la paralización de la presente acción civil con res-pecto al ingeniero Torres Félix y ala compañía de construc-ción que éste presidía, ambos codemandados afianzados por El Fénix. (9) El Tribunal de Circuito de Apelaciones cier-*462tamente tenía jurisdicción para entender en dichas recla-maciones y dictar la sentencia correspondiente contra los referidos codemandados, entiéndase el ingeniero Torres Félix y la compañía de construcción RYB Engineers & Contractors, en su carácter de contratistas principales encar-gados del desarrollo y la terminación de la obra de cons-trucción pactada en el contrato suscrito entre las partes. A éstos, repetimos, no se les extienden los procedimientos dispuestos en el mencionado Capítulo 38. Simplemente, el mencionado Capítulo 38 no le provee protección alguna a la persona del fiado, o contratista en el caso de autos, por lo que no provee tampoco para la paralización del proceso civil en su contra.
El proceso judicial contra los fiados podía seguir su curso normal y la sentencia emitida por el Tribunal de Cir-cuito de Apelaciones tener total y completo efecto con res-pecto a la responsabilidad de éstos ante el incumplimiento de la obligación contractual que precisamente asumieron para con el demandante. Por los fundamentos de derecho anteriormente expuestos es que resulta totalmente impro-cedente disponer que la parte demandante tenga que tra-mitar y ventilar la totalidad de su reclamación dentro del procedimiento de liquidación cuando, ciertamente, el dicta-men judicial puede ser ejecutado con respecto al ingeniero Torres Félix, y con respecto a RYB Construction, ambas partes responsables civilmente en el pleito.
En resumen, a la parte demandante reclamánte le asiste el derecho a proseguir su acción civil contra el con-tratista afianzado y demás demandados hasta obtener una sentencia final y firme a su favor. No podemos aceptar que el trámite administrativo y de liquidación y la jurisdicción exclusiva del Tribunal de Primera Instancia, creada y dis-puesta en virtud de la orden de liquidación, le prohíba al *463demandante hacer valer su reclamación en el foro apela-tivo contra el contratista afianzado.(10)
HH HH H-1
En resumen, y conforme los hechos particulares del pre-sente caso, el Tribunal de Circuito de Apelaciones no tenía autoridad, o jurisdicción, para resolver el recurso ante su consideración en cuanto al Fénix de Puerto Rico. Ello así ya que, por mandato de las disposiciones del antes citado Ca-pítulo 40, la reclamación contra esta compañía en liquida-ción, únicamente podía tramitarse en el foro administrativo..
En relación a la reclamación contra los demás codeman-dados, sin embargo, el tribunal apelativo intermedio con-servaba jurisdicción para resolver y disponer de ella; sim-plemente no procedía paralización alguna de los procedimientos contra el contratista fiado, entiéndase la acción independiente por el incumplimiento de la obliga-ción contraída para con el demandante.
Por las razones antes expresadas es que, a nuestro jui-cio, procede emitir una Sentencia “mixta” mediante la cual: se revoque la emitida por el Tribunal de Circuito de Apela-ciones, en cuanto dispuso y resolvió la acción instada contra el Fénix de Puerto Rico,(11) y se confirme en lo referente a los otros dos codemandados, esto es, el ingeniero Torres Félix y RYB Engineers and Contractors, Inc.(12)
*464— O —

(1) La parte demandante, San José Realty, había suscrito un contrato con la codemandada RYB Engineers & Contractors, Inc., representada por su presidente, el ingeniero Torres Félix, para la construcción de un edificio multipisos. El Fénix de Puerto Rico expidió las fianzas correspondientes para garantizar el cumplimiento de la obra y el pago de la labor y materiales (Performance Bond and Labor and Material Bond.)
Debido al alegado abandono de la obra de construcción por parte del contratista y la compañía de construcción, se instó la demanda de referencia.


(2) 26 L.P.R.A. sec. 4001 et seq.


(3) Véase el Art. 4.090 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 4009, para la definición de seguro de garantía.


(4) Véase el Art. 1.020 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 1002, para la definición de contrato de seguros; R. Cruz, Derecho de Seguros, 1ra ed., San Juan, Pubs. JTS, 1999.


(5) Véanse, además: L. Díez-Picazo, Fundamentos del Derecho Civil Patrimonial, Madrid, Ed. Tecnos, 1979, Vol. 1, pág. 584; J. Puig Brutau, Fundamentos del Derecho Civil, 2da ed. rev., Barcelona, Ed. Bosch, 1982, T. II, Vol. II, pág. 588; V. Guilarte Zapatero, Comentarios al Código Civil y compilaciones forales (dirigidos por Manuel Albaladejo), Jaén, Ed. Rev. Der. Privado, 1980, T. XXIII.


(6) Entiéndase “reclamaciones cubiertas” como aquellas a ser ajustadas y paga-das por la Asociación de Garantía de Seguro Misceláneos de Puerto Rico.


(7) Las disposiciones del Capítulo 40 versan sobre el procedimiento a seguir, o más bien sobre la paralización de los procesos judiciales con respecto a reclamaciones contra la aseguradora exclusivamente, y no con respecto a un asegurado de ella.


(8) Véase la Orden de liquidación de 16 de septiembre de 1997, en el caso Juan Antonio García, Comisionado de Seguros de Puerto Rico v. El Fénix de Puerto Rico, Caso Civil Número KAC97-0946(906); Apéndice, pág. 536.


(9) Véase la Resolución y orden del Tribunal de Circuito de Apelaciones de 30 de septiembre de 1997, en la que toma conocimiento judicial de la insolvencia de El *462Fénix y decreta la paralización o suspensión temporera del caso de autos hasta el 17 de marzo de 1998. Apéndice, pág. 75.


(10) Si es que se interesa y desea que al caso de un fiado le apliquen las dispo-siciones pertinentes del Código de Seguros aquí en controversia, le corresponde a la Asamblea Legislativa así hacerlo; ciertamente no es función de este Tribunal hacerlo mediante un acto de legislación judicial.


(11) Esta reclamación debe ser enviada al foro administrativo como se disponen en la Opinión mayoritaria.


(12) La mejor evidencia de que la Opinión mayoritaria es errónea en derecho es la posición que, contradictoriamente, asume el Tribunal al final de ella al concederle autoridad a un tribunal de instancia para que este foro, a su vez, le conceda juris-dicción al Tribunal de Circuito de Apelaciones para entender en el caso; ello, alega-damente, debido a “la avanzada etapa procesal en que se encuentra el presente caso”.
*464Si la ley no concede jurisdicción, ¿cómo es posible que un tribunal lo pueda hacer? Mucho menos, cuando el “cedente” de la jurisdicción lo es un tribunal de instancia y el “receptor” de la misma lo es un tribunal de superior jerarquía.